Fourth Court of Appeals
                                      San Antonio, Texas
                                             October 8, 2014

                                          No. 04-14-00693-CV

                           IN RE SELECT ENERGY SERVICES, LLC

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

        On October 6, 2014, relator filed a petition for writ of mandamus and a motion for
emergency temporary stay of the trial court’s order pending resolution of the mandamus petition.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of mandamus and relator’s motion for emergency
temporary stay are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later
date.

           It is so ORDERED on October 8th, 2014.


                                                                  _____________________________
                                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                                  _____________________________
                                                                  Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2013-CI-13660, styled Maria Escobedo and Concepcion Escobedo v.
Select Energy Services, LLC; Paccar, Inc. d/b/a Peterbilt Motors Company; and Charles Harter, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.